     Case 1:20-cv-00267-KD-N Document 16 Filed 10/05/20 Page 1 of 1                     PageID #: 60


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

CLARENCE LUKER,                                       )
    Plaintiff,                                        )
                                                      )
v.                                                    )
                                                      )          CIVIL ACTION: 1:20-00267-KD-N
PORCH CREEK INDIANS,                                  )
    Defendant.                                        )

                                                 ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and a de novo determination of those portions of the Report and Recommendation to which objection is

made, the Report and Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and

dated September 8, 2020, is ADOPTED as the opinion of this Court. Accordingly, it is ORDERED that

this action is DISMISSED without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure as no other lesser sanction will suffice.

       DONE and ORDERED this the 5th day of October 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
